— Motion to dispense with printing denied, without costs. Motion to stay payments of support, pending appeal, granted on condition that appellant pay $25 per week beginning as of June 10, 1960, and on the further condition that appellant be ready to argue or submit the appeal at the September 1960 Term, beginning September 7, 1960, for which term the appeal is ordered to he placed on the calendar. The record and appellant’s brief must be served and filed on or before August 15, 1960. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.